Order, entered on November 18, 1965, granting temporary alimony and counsel fee, modified on the law, on the facts and in the exereise of discretion and alimony reduced from $70 a week to $50 a week and counsel fees reduced from $650 to $500 with the balance of $175 payable when the action first appears on the Ready Day Calendar, and, as so modified, affirmed, without costs and without disbursements. Appeal from order entered on December 14, 1965, dismissed, without costs and without disbursements. The record before us does not justify *524the allowances made. The awards, as fixed herein, however, should not be considered binding upon the trial court in its determination as to proper sums to be ordered for permanent alimony and an additional counsel fee, if any. Such determinations should be based upon the proof adduced at the trial as to the earnings of defendant and in the light of the husband’s presently announced intention to withdraw his answer and litigate only the amounts to be fixed for permanent alimony and counsel fee.
Concur — Rabin, J. P., McNally, Eager and Bastow, JJ. Valente, J., deceased.